                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

KEYONTE ARRINGTON, #261 464,                  )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    ) CIVIL ACTION NO. 2:18-CV-924-WHA
                                              )               [WO]
OFFICER SERGEANT A. EDWARDS,                  )
et al.,                                       )
                                              )
        Defendants.                           )


                                   OPINION AND ORDER

        This case is before the court on a Recommendation of the Magistrate Judge entered on

November 1, 2018. Doc. 2. There being no timely objections filed to the Recommendation, and

after a review of the file, the Recommendation is ADOPTED, and it is hereby

    ORDERED that this action is transferred to the United States District Court for the Northern

District of Alabama under 28 U.S.C. § 1404.

    The Clerk of the Court is DIRECTED to take the necessary steps to effectuate the transfer of

this action.

    Done, this 29th day of November 2018.




                                       /s/ W. Harold Albritton
                                     W. HAROLD ALBRITTON
                                     SENIOR UNITED STATES DISTRICT JUDGE
